Citation Nr: 0630195	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-41 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from August 29, 2003 to September 25, 2003, 
at Palmetto Richland Memorial Hospital and associated 
providers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) medical center in Columbia, South 
Carolina, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered at Newberry County Hospital on August 29, 2003, and 
at Palmetto Richland Hospital from August 29, 2003 to 
September 25, 2003.

2.  VA payment or reimbursement of the costs of the private 
medical care provided at Newberry County Hospital on August 
29, 2003, and at Palmetto Richland Hospital from August 29, 
2003 to September 25, 2003, was not authorized prior to the 
veteran's undergoing that treatment.

3.  The private medical care provided at Newberry County 
Hospital on August 29, 2003, and at Palmetto Richland 
Hospital from August 29, 2003 to September 25, 2003, was not 
for, or adjunct to, a service-connected disability.  

4.  Following emergency treatment on August 29, 2003 at 
Newberry County Hospital, the veteran's condition stabilized 
and he was transferred to Palmetto Richland Hospital, on 
August 29, 2003; at which time he could have safely been 
transferred to a VA medical facility. 



CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred at Newberry County Hospital 
on August 29, 2003, and at Palmetto Richland Hospital from 
August 29, 2003 to September 25, 2003, reimbursement for such 
expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 
38 C.F.R. § 17.54 (2005).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Newberry County Hospital on 
August 29, 2003, and at Palmetto Richland Hospital from 
August 29, 2003 to September 25, 2003, have not been met.  
38 U.S.C.A. §§ 1725, 1728, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 17.120, 17.1000-1008 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as disposition of the instant appeal is governed by 
the provisions of chapter 71 of title 38 of the United States 
Code, neither the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, nor the 
implementing regulations of the VCAA codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004) are 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Background

The veteran is not service connected for any disability.  He 
received VA nonservice connected pension benefits between 
September 19, 1999 and July 1, 2001.  There is no evidence 
that he was receiving VA medical care during the 24 months 
preceding August 2003.

On August 29, 2003, the veteran was transported to the 
Newberry County Emergency Room after experiencing 
approximately 12 hours of abdominal pain.  At Newberry he 
started having some episodes of nausea and vomiting as well 
as continuing pain.  He had several episodes of hematemesis.  
He was subsequently transferred to Richland Hospital for 
further workup.  The Department of Health and Environmental 
Control Patient Care Form provided by Newberry County 
emergency medical services indicates they the patient's 
health concerns were classified as non-urgent.  

An August 30, 2003 Report of Contact from the VA Office 
indicated that a phone call was received from a Dr. Brown at 
Palmetto Richland Hospital inquiring if the VA would assume 
liability for any surgery performed on the veteran.  He 
indicated that the veteran was transferred there from 
Newberry County Hospital and that VA "did not have any 
beds."  The Administrative Officer of the Day could not find 
any records of a contact from Newberry County Hospital 
requesting a transfer to a VA facility.  

The veteran underwent an incarcerated umbilical hernia repair 
on August 30, 2003 at Palmetto Richland Hospital.  The report 
indicated that the veteran required urgent abdominal 
exploration for evaluation and repair.  While hospitalized on 
September 2, 2003, the veteran developed respiratory 
insufficiency and had to be intubated on September 3, 2003.  
He subsequently developed atrial fibrillation.  On September 
25, 2003, the veteran was discharged.  

Criteria and analysis

The veteran contends that the Newberry County Hospital called 
the Dorn VA Hospital for transfer and was told a bed was not 
available and to transfer him to whatever hospital had a bed 
available.  

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility in 
August and September 2003.  See 38 U.S.C.A. § 1703(a); 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 6 Vet. App. 555 (1994).

Specific formalities which must be followed under 38 C.F.R. § 
17.54 were not complied with here, as a result of which 
proper authorization from VA was not obtained.  Accordingly, 
prior authorization for the private medical treatment 
received at Newberry County Hospital and Palmetto Richland 
Hospital from August 29, 2003 to September 25, 2003 was not 
obtained pursuant to 38 C.F.R. § 17.54, and payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

Moreover, reimbursement for unauthorized medical expenses may 
be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order 
to be entitled to payment or reimbursement of medical 
expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that three 
criteria are met: 

      (a) The care and services rendered were either: 

      (1) for an adjudicated service-connected 
disability, or 

(2) for a non-service- connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or 

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability, or 

(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and 

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and 

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

In the instant case, the record reflects that service 
connection is not in effect for any disability, and there is 
no indication that the veteran was participating in a VA 
rehabilitation program.  Consequently, payment or 
reimbursement for the unauthorized private medical care 
rendered from August 29, 2003 to September 25, 2003 is not 
warranted under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Lastly, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2005).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, and referred to as the "Millennium Benefits Act" 
in the decision.  The provisions of the Act became effective 
as of May 29, 2000.  To be eligible for reimbursement under 
this authority the veteran has to satisfy all of the 
following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such nature that a prudent layperson would have 
reasonably expected that delay in seeking medical 
attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence 
of immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met 
by evidence establishing that a veteran was brought to a 
hospital in am ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was not a non-VA medical center);

(d)	 The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the veteran 
becomes stabilized);

(e)	At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider 
of emergency treatment for the treatment;

(g)	The veteran has no coverage under a health- plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g. failure to submit a bill 
or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)	* * * * *

(i)	The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002 (2005).

In order to establish entitlement to payment or 
reimbursement, the veteran must satisfy all of the enumerated 
criteria above.

Under 38 U.S.C.A. § 1725, the term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

Having reviewed the complete record, the Board concludes that 
the care rendered to the veteran at Newberry County Hospital 
on August 29, 2003 and at Palmetto Richland Hospital from 
August 29, 2003 to September 25, 2003, was not rendered for 
"emergency treatment" as defined by applicable law.  38 
U.S.C.A. § 1725(f)(1). See also 38 C.F.R. § 17.1002(c) & (d).  
In this regard, the probative evidence includes a report 
prepared by Newberry County emergency medical services which 
indicated that they found the appellant's illness to be non-
urgent.  While the need for an operation was later classified 
as urgent, at the time of admission, there is no competent 
evidence that the appellant required "emergency treatment."  
Hence, the veteran was stable enough to be transferred to a 
VA facility if a bed had been available.  Notably, there is 
no evidence that the appellant checked with VA on August 29, 
2003, before calling the ambulance to determine if there was 
space available to treat him.  Further, there is no competent 
evidence that the appellant was receiving VA medical services 
during the 24 months which preceded his August 2003 illness.  
Hence, even assuming arguendo that the veteran meets every 
other condition of the Millennium Benefits Act, the benefits 
may not be granted.  38 C.F.R. § 17.002.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107.

The Board takes this opportunity to note that this decision 
is dictated by relevant statutes and regulations.  The Board 
is without authority to grant benefits simply because it 
might perceive the result to be equitable.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Simply put, "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement of private medical 
expenses incurred from August 29, to September 24, 2003 is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


